Exhibit 10.1
MYLAN INC.
7.625% Senior Notes due 2017
7.875% Senior Notes due 2020
 
Purchase Agreement
May 12, 2010
Goldman, Sachs & Co.,
   As Representative of the several Purchasers
   named in Schedule I hereto,
200 West Street,
New York, New York 10282-2198
Ladies and Gentlemen:
          Mylan Inc., a Pennsylvania corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell to the
Purchasers named in Schedule I hereto (the “Purchasers”) an aggregate of
$550,000,000 principal amount of its 7.625% Senior Notes due 2017 (the “2017
Notes”) and an aggregate of $700,000,000 principal amount of its 7.875% Senior
Notes due 2020 (the “2020 Notes” and, together with the 2017 Notes, the
“Securities”). The Securities will be issued pursuant to an indenture, dated as
of the Time of Delivery (as defined in Section 4(a) hereof) (the “Indenture”),
that will be entered into among the Company, the Guarantors (as defined below)
and The Bank of New York Mellon, as trustee (the “Trustee”). The Company’s
obligations under the Securities will be irrevocably and unconditionally
guaranteed (the “Guarantees”) as to the payment of principal, premium and
interest on a senior basis, jointly and severally, initially by each of the
subsidiary guarantors listed on the signature pages of this Agreement (each a
“Guarantor” and, collectively, the “Guarantors”). This Agreement, the
Securities, the Guarantees and the Indenture are collectively referred to herein
as the “Transaction Documents.”
1. The Company and each Guarantor represent and warrant to, and agree with, each
of the Purchasers that:
     (a) A preliminary offering circular, dated May 4, 2010 (the “Preliminary
Offering Circular”) and an offering circular, dated May 12, 2010 (the “Offering
Circular”), have been prepared in connection with the offering of the
Securities. The Preliminary Offering Circular, as amended and supplemented
immediately prior to the Applicable Time (as defined in Section 1(b)), is
hereinafter referred to the “Pricing Circular.” Any reference to the Preliminary
Offering Circular, the Pricing Circular or the Offering Circular shall be deemed
to refer to and include the Company’s most recent Annual Report on Form 10-K and
all subsequent documents filed with the United States Securities and Exchange
Commission (the “Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the
United States Securities Exchange Act of 1934, as amended (the “Exchange Act”)
on or prior to the date of such circular and any reference to the Preliminary
Offering Circular or the Offering Circular, as the case may be, as amended or
supplemented, as of any specified date, shall be deemed to include (i) any
documents filed with the Commission pursuant to Section 13(a), 13(c) or 15(d) of
the Exchange

 



--------------------------------------------------------------------------------



 



Act after the date of the Preliminary Offering Circular or the Offering
Circular, as the case may be, and prior to such specified date and (ii) any
Additional Issuer Information (as defined in Section 5(f)) furnished by the
Company prior to the completion of the distribution of the Securities; and all
documents filed under the Exchange Act and so deemed to be included in the
Preliminary Offering Circular, the Pricing Circular or the Offering Circular, as
the case may be, or any amendment or supplement thereto are hereinafter called
the “Exchange Act Reports”. The Exchange Act Reports, when they were or are
filed with the Commission, conformed or will conform in all material respects to
the applicable requirements of the Exchange Act and the applicable rules and
regulations of the Commission thereunder; and no such documents were filed with
the Commission since the Commission’s close of business on the business day
immediately prior to the date of this Agreement and prior to the execution of
this Agreement, except as set forth on Schedule II(a) hereof. The Preliminary
Offering Circular or the Offering Circular and any amendments or supplements
thereto and the Exchange Act Reports did not and will not, as of their
respective dates, contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that this representation and warranty shall not apply to any statements
or omissions made in reliance upon and in conformity with information furnished
in writing to the Company by a Purchaser through the Representative expressly
for use therein;
     (b) For the purposes of this Agreement, the “Applicable Time” is 4:00 pm
(Eastern time) on the date of this Agreement; the Pricing Circular as
supplemented by the information set forth in Schedule III hereto, taken together
(collectively, the “Pricing Disclosure Package”) as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and each Company
Supplemental Disclosure Document (as defined in Section 6(a)) listed on
Schedule II(b) hereto does not conflict with the information contained in the
Pricing Circular or the Offering Circular and each such Company Supplemental
Disclosure Document, as supplemented by and taken together with the Pricing
Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Company Supplemental Disclosure Document in reliance upon and in conformity with
information furnished in writing to the Company by a Purchaser through the
Representative expressly for use therein;
     (c) Deloitte & Touche LLP, the accountants who certified the financial
statements and supporting schedules included or incorporated by reference in the
Offering Circular and the Pricing Circular are independent public accountants
with respect to the Company and its subsidiaries within the meaning of the
United States Securities Act of 1933, as amended (the “Securities Act”) and the
rules and regulations thereunder;
     (d) The financial statements of the Company included in the Pricing
Circular and the Offering Circular, together with the related schedules and
notes, present fairly the financial position of the Company and its consolidated
subsidiaries at the dates indicated and the results of operations, stockholders’
equity and cash flows of the Company and its consolidated subsidiaries for the
periods specified; said financial statements have been prepared in conformity
with generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the periods involved. The supporting schedules, if any,
included in the Pricing Circular and the Offering Circular present fairly in
accordance with GAAP the information required to be stated therein. The selected
financial data and

2



--------------------------------------------------------------------------------



 



the summary financial information of the Company included in the Pricing
Circular and the Offering Circular present fairly the information shown therein
and have been compiled on a basis consistent with that of the audited financial
statements of the Company incorporated by reference in the Pricing Circular and
the Offering Circular;
     (e) Since the respective dates as of which information is given in the
Pricing Circular and the Offering Circular, except as otherwise stated therein,
(i) there has not been any change in the capital stock or long-term debt of the
Company or any of its subsidiaries, or any material adverse change in the
condition, financial or otherwise, results of operations, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”), and (ii) there have been no transactions entered
into by the Company or any of its subsidiaries, other than those in the ordinary
course of business, which are material with respect to the Company and its
subsidiaries considered as one enterprise;
     (f) The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the Commonwealth of Pennsylvania
and has corporate power and authority to own, lease and operate its properties
and to conduct its business as described in the Pricing Circular and the
Offering Circular and to enter into and perform its obligations under this
Agreement; and the Company is duly qualified as a foreign corporation to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect;
     (g) Each Designated Subsidiary (as defined below) has been duly organized
and is validly existing as a corporation, limited partnership or limited
liability company in good standing under the laws of the jurisdiction of its
formation, has corporate or other power and authority to own, lease and operate
its properties and to conduct its business as described in the Pricing Circular
and the Offering Circular and is duly qualified as a foreign corporation or
limited liability company to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure to so qualify would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect; except as otherwise disclosed
in the Pricing Circular and the Offering Circular, all of the issued and
outstanding capital stock of each Designated Subsidiary has been duly authorized
and validly issued, is fully paid and non-assessable and is owned by the
Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity; none of the
outstanding shares of capital stock of the Designated Subsidiaries was issued in
violation of any preemptive or similar rights of any securityholder of such
Designated Subsidiary. “Designated Subsidiary” means (a) each Guarantor and
(b) each other direct or indirect subsidiary of the Company that holds at least
5% of the consolidated total assets of the Company or accounts for at least 5%
of the consolidated total revenues of the Company;
     (h) The authorized, issued and outstanding capital stock of the Company is
as set forth in the Pricing Circular and the Offering Circular. The shares of
issued and outstanding capital stock of the Company have been duly authorized
and validly issued and are fully paid and non-assessable; and none of the
outstanding shares of capital stock of the Company was issued in violation of
the preemptive or other similar rights of any securityholder of the Company;
     (i) This Agreement has been duly authorized, executed and delivered by the
Company and each of the Guarantors;

3



--------------------------------------------------------------------------------



 



     (j) The Indenture has been duly authorized by the Company and each of the
Guarantors and, when executed and delivered by the Company and each of the
Guarantors (assuming the due authorization, execution and delivery thereof by
the Trustee), will have been duly executed and delivered and will constitute a
valid and binding agreement of the Company and each of the Guarantors,
enforceable against the Company and each of the Guarantors in accordance with
its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law);
     (k) The Securities have been duly authorized and, when the notes
representing the Securities are executed and authenticated in the manner
provided for in the Indenture and delivered against payment of the purchase
price therefor as provided in this Agreement, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers) reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law), and will be in the form contemplated by, and
entitled to the benefits of, the Indenture;
     (l) The Guarantees have been duly authorized and, when executed in the
manner provided for in the Indenture as provided in this Agreement, will
constitute valid and binding obligations of the Guarantors, enforceable against
the Guarantors in accordance with their terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency (including, without limitation, all
laws relating to fraudulent transfers) reorganization, moratorium or similar
laws affecting enforcement of creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law), and will
be in the form contemplated by, and entitled to the benefits of, the Indenture;
     (m) The Securities, the Indenture and the Guarantees will conform in all
material respects to the respective statements relating thereto contained in the
Pricing Circular and the Offering Circular and will be in substantially the
respective forms last delivered to the Purchasers prior to the date of this
Agreement;
     (n) Neither the Company nor any of its subsidiaries is (a) in violation of
its charter or by-laws or (b) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it or any of them may be bound, or to which any of the
property or assets of the Company or any of its subsidiaries is subject
(collectively, “Agreements and Instruments”) except in the case of this clause
(b) for defaults that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;
     (o) The execution, delivery and performance of this Agreement, the
Indenture and the Securities and any other agreement or instrument entered into
or issued or to be entered into or issued by the Company or the Guarantors in
connection with the transactions contemplated hereby or thereby or in the
Pricing Circular and the Offering Circular and the consummation of the
transactions contemplated herein and in the Pricing Circular and the Offering
Circular (including the issuance and sale of the Securities and the use of the
proceeds from the sale of the Securities as described in the Pricing Circular
and the Offering Circular under the caption “Use of Proceeds”) and compliance by
the

4



--------------------------------------------------------------------------------



 



Company and the Guarantors with their obligations hereunder have been duly
authorized by all necessary corporate or other action and do not and will not,
whether with or without the giving of notice or passage of time or both,
conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, the Agreements and Instruments except for such
conflicts, breaches or defaults or Repayment Events or liens, charges or
encumbrances that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, nor will such action result in
any violation of (x) the provisions of the charter or by-laws of the Company or
any of its subsidiaries or (y) any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any government, government instrumentality or
court, domestic or foreign, having jurisdiction over the Company or any of its
subsidiaries or any of their assets, properties or operations, except in the
case of clause (y) above, any such violations that would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect. As
used herein, a “Repayment Event” means any event or condition which gives the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Company or any of
its subsidiaries;
     (p) No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent, and the
Company is not aware of any existing or imminent labor disturbance by the
employees of any of its or any subsidiary’s principal suppliers, manufacturers,
customers or contractors, except such disputes or disturbances that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;
     (q) Except as described in the Pricing Circular and the Offering Circular
and except such matters as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any of its subsidiaries is in violation of any federal, state, local
or foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment. Except as
described in the Pricing Circular and the Offering Circular, there is no action,
suit, proceeding, inquiry or investigation before or brought by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, threatened or contemplated, against or affecting the
Company or any of its subsidiaries that would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, or which might
materially and adversely affect the consummation of the transactions
contemplated by this Agreement or the performance by the Company of its
obligations hereunder. The aggregate of all pending legal or governmental
proceedings to which the Company or any of its subsidiaries is a party or of
which any of their respective property or assets is the subject which are not
described in the Pricing Circular and the Offering Circular, including ordinary
routine litigation incidental to the business, could not reasonably be expected
to result in a Material Adverse Effect;
     (r) All United States federal income tax returns of the Company and its
subsidiaries required by law to be filed have been filed or extensions thereof
have been duly requested and all taxes shown by such returns or otherwise
assessed, which are due and payable, have been paid, except assessments against
which appeals have been or will be promptly taken and as to which adequate
reserves have been provided or where the failure to pay would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. The Company and its subsidiaries have filed all other tax returns that
are required to have been filed by them pursuant to applicable foreign, state,
local or other law except insofar as the failure to file such returns would not,
individually

5



--------------------------------------------------------------------------------



 



or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Company and its subsidiaries, except for such taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been provided or where the failure to pay would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined are
adequate to meet any assessments or re-assessments for additional income tax for
any years not finally determined, except to the extent of any inadequacy that
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect;
     (s) The Company and its subsidiaries maintain a system of internal control
over financial reporting (as such term is defined in Rule 13a—15(f) of the
Exchange Act) that complies with the requirements of the Exchange Act, designed
by, or under the supervision of, the Company’s principal executive officer and
principal financial officer, or persons performing similar functions, sufficient
to provide reasonable assurances that (A) transactions are executed in
accordance with management’s general or specific authorization, (B) transactions
are recorded as necessary to permit preparation of financial statements for
external purposes in conformity with GAAP and to maintain accountability for
assets, (C) access to assets is permitted only in accordance with management’s
general or specific authorization and (D) the recorded accountability for assets
is compared with the existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. The Company’s internal control
over financial reporting is effective and the Company is not aware of any
material weaknesses in its internal control over financial reporting. Since the
date of the latest audited financial statements included or incorporated by
reference in the Pricing Circular, there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting;
     (t) The Company maintains disclosure controls and procedures (as such term
is defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective;
     (u) The Company and its subsidiaries carry or are entitled to the benefits
of insurance, with financially sound and reputable insurers, in such amounts and
covering such risks as is generally maintained by companies of established
repute engaged in the same or similar business, and all such insurance is in
full force and effect;
     (v) The Company is, and immediately after the Time of Delivery will be,
Solvent. As used herein, the term “Solvent” means, with respect to the Company
on a particular date, that on such date (A) the fair market value of the assets
of the Company is greater than the total amount of liabilities (including
contingent liabilities) of the Company, (B) the present fair salable value of
the assets of the Company is greater than the amount that will be required to
pay the probable liabilities of the Company on its debts as they become absolute
and matured, (C) the Company is able to realize upon its assets and pay its
debts and other liabilities, including contingent obligations, as they mature,
and (D) the Company does not have unreasonably small capital;
     (w) Neither the Company nor any affiliate of the Company has taken, nor
will the Company or any affiliate take, directly or indirectly, any action which
is designed to or which has constituted or which would be expected to cause or
result in stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Securities;

6



--------------------------------------------------------------------------------



 



     (x) Except as described in Disclosure Package and the Final Offering
Memorandum, the Company and its subsidiaries own or possess, or can acquire on
reasonable terms, adequate patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names or other intellectual property
(collectively, “Intellectual Property”) necessary to carry on the business now
operated by them, and neither the Company nor any of its subsidiaries has
received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interest of the Company or any of its subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy would, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect;
     (y) Except as disclosed in the Pricing Circular and the Offering Circular
and other than registration or qualification under state securities or blue sky
laws in connection with the offer and sale of the Securities, no filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any court or governmental authority or agency is necessary or
required for the performance by the Company of its obligations hereunder, in
connection with the offering, issuance or sale of the Securities hereunder or
the consummation of the transactions contemplated by this Agreement or for the
due execution, delivery or performance of the Indenture by the Company and the
Guarantors, except such as have been already obtained;
     (z) Except as described in the Pricing Circular and the Offering Circular,
the Company and its subsidiaries possess such permits, licenses, approvals,
consents and other authorizations (collectively, “Governmental Licenses”) issued
by the appropriate federal, state, local or foreign regulatory agencies or
bodies necessary to conduct the business now operated by them, except where the
failure to so possess would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect; the Company and its
subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure to so comply would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; and neither the Company nor any of its subsidiaries has received
any notice of proceedings relating to the revocation or modification of any such
Governmental Licenses which, individually or in the aggregate, if the subject of
an unfavorable decision, ruling or finding, would reasonably be expected to
result in a Material Adverse Effect;
     (aa) The Company and its subsidiaries have good and marketable title to all
real property owned by the Company and its subsidiaries and good and marketable
title to all other properties owned by them, in each case, free and clear of all
mortgages, pledges, liens, security interests, claims, restrictions or
encumbrances of any kind except such as (a) are described in the Pricing
Circular and the Offering Circular or (b) do not, individually or in the
aggregate, materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its subsidiaries; and all of the leases and subleases under which the Company
or any of its subsidiaries holds properties described in the Pricing Circular
and the Offering Circular, are in full force and effect, except where the
failure of such lease or sublease to be in full force and effect would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, and neither the Company nor any of its subsidiaries has any
notice of any

7



--------------------------------------------------------------------------------



 



material claim of any sort that has been asserted by anyone adverse to the
rights of the Company or any of its subsidiaries under any of the leases or
subleases mentioned above, or affecting or questioning the rights of the Company
or any subsidiary thereof to the continued possession of the leased or subleased
premises under any such lease or sublease;
     (bb) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, no supplier of merchandise to
the Company or any of its subsidiaries has ceased shipments of merchandise to
the Company;
     (cc) Except as described in the Pricing Circular and the Offering Circular
and except such matters as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (A) neither the
Company nor any of its subsidiaries is in violation of any federal, state, local
or foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
relating to the release or threatened release of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products, asbestos-containing materials or mold (collectively,
“Hazardous Materials”) or to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
(collectively, “Environmental Laws”), (B) the Company and its subsidiaries have
all permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (C) there
are no pending or, to the Company’s knowledge, threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against the Company or any of its subsidiaries and
(D) there are no events or circumstances that would reasonably be expected to
form the basis of an order for clean-up or remediation, or any action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Company or any of its subsidiaries relating to Hazardous Materials
or Environmental Laws;
     (dd) The Company is not required, and upon the issuance and sale of the
Securities as herein contemplated and the application of the net proceeds
therefrom as described in the Pricing Circular and the Offering Circular will
not be required, to register as an “investment company” under the Investment
Company Act of 1940, as amended (the “Investment Company Act”);
     (ee) Neither the Company nor any of its affiliates, as such term is defined
in Rule 501(b) of Regulation D under the Securities Act (“Regulation D”) (each,
an “Affiliate”), has, directly or indirectly, solicited any offer to buy, sold
or offered to sell or otherwise negotiated in respect of, nor will, directly or
indirectly, solicit any offer to buy, sell or offer to sell or otherwise
negotiate in respect of, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities or the Guarantees in a manner that would require the Securities or
the Guarantees to be registered under the Securities Act;
     (ff) The Securities are eligible for resale pursuant to Rule 144A and will
not be, at the Time of Delivery, of the same class (within the meaning of
Rule 144A of the Securities Act) as securities listed on a national securities
exchange registered under Section 6 of the Exchange Act or quoted in a U.S.
automated interdealer quotation system;
     (gg) None of the Company, its Affiliates or any person acting on its or any
of their behalf (other than the Purchasers, as to whom the Company makes no
representation) has engaged or will

8



--------------------------------------------------------------------------------



 



engage, in connection with the offering of the Securities, in any form of
general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act, or, with respect to Securities sold outside the United
States to non-U.S. persons (as defined in Rule 902 under the Securities Act), by
means of any directed selling efforts within the meaning of Rule 902 under the
Securities Act and the Company, any Affiliate of the Company and any person
acting on its or any of their behalf (other than the Purchasers, as to whom the
Company makes no representation) has complied with and will implement the
“offering restrictions” within the meaning of such Rule 902;
     (hh) Subject to compliance by the Purchasers with the representations and
warranties set forth in Section 2, it is not necessary in connection with the
offer, sale and delivery of the Securities to the Purchasers and to each
subsequent purchaser in the manner contemplated by this Agreement, the Pricing
Circular and the Offering Circular to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended;
     (ii) The statements set forth in the Pricing Circular and Offering Circular
under the caption “Description of Notes”, insofar as they purport to constitute
a summary of the terms of the Securities, are accurate, complete and fair in all
material respects;
     (jj) The Company is subject to Section 13 or 15(d) of the Exchange Act;
     (kk) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (a) none of the Company, any of
its subsidiaries or, to the knowledge of the Company, any director, officer,
agent, employee or affiliate is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”); and (b) the Company and, to the knowledge of the
Company, its affiliates have conducted their businesses in compliance with the
FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith; and
     (ll) None of the Company, any of its subsidiaries or, to the knowledge of
the Company, any director, officer, agent, employee or affiliate is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”) except as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; and the Company will not directly or indirectly use the proceeds
of the sale of the Securities, or lend, contribute or otherwise make available
such proceeds to any of its subsidiaries, joint venture partners or other
person, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
2. Subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Company, (a) at a purchase price
of 98.472% of the principal amount thereof, the principal amount of the 2017
Notes set forth opposite the name of such Purchaser in Schedule I(a) hereto and
(b) at a purchase price of 98.470% of the principal amount thereof, the
principal amount of the 2020 Notes set forth opposite the name of such Purchaser
in Schedule I(b) hereto.

3.   Upon the authorization by you of the release of the Securities, the several
Purchasers propose to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Circular and each
Purchaser hereby represents and warrants to, and agrees with the Company and
each Guarantor that:

9



--------------------------------------------------------------------------------



 



  (a)   It will offer and sell the Securities only to:(i) persons who it
reasonably believes are “qualified institutional buyers” (“QIBs”) within the
meaning of Rule 144A under the Securities Act in transactions meeting the
requirements of Rule 144A or (ii) upon the terms and conditions set forth in
Annex I to this Agreement;     (b)   It is an Institutional Accredited Investor
within the meaning of Rule 501(a) under the Securities Act; and     (c)   It
will not offer or sell the Securities by any form of general solicitation or
general advertising, including but not limited to the methods described in Rule
502(c) under the Securities Act.   4. (a)   The Securities to be purchased by
each Purchaser hereunder will be represented by one or more definitive global
Securities in book-entry form which will be deposited by or on behalf of the
Company with The Depository Trust Company (“DTC”) or its designated custodian.
The Company will deliver the Securities to the Representative, for the account
of each Purchaser, against payment by or on behalf of such Purchaser of the
purchase price therefor by wire transfer in Federal (same day) funds, by causing
DTC to credit the Securities to the account of the Representative at DTC. The
Company will cause the certificates representing the Securities to be made
available to the Representative for checking at least twenty-four hours prior to
the Time of Delivery (as defined below) at the office of Latham & Watkins LLP,
885 Third Avenue, New York, NY 10022-4834 (the “Closing Location”). The time and
date of such delivery and payment shall be 9:30 a.m., New York City time, on
May 19, 2010 or such other time and date as the Representative and the Company
may agree upon in writing. Such time and date are herein called the “Time of
Delivery”.     (b)   The documents to be delivered at the Time of Delivery by or
on behalf of the parties hereto pursuant to Section 8 hereof, including the
cross-receipt for the Securities and any additional documents requested by the
Purchasers pursuant to Section 8(g) hereof, will be delivered at such time and
date at the Closing Location, and the Securities will be delivered at DTC or its
designated custodian, all at the Time of Delivery. A meeting will be held at the
Closing Location at 5:00 p.m., New York City time, on the New York Business Day
next preceding the Time of Delivery, at which meeting the final drafts of the
documents to be delivered pursuant to the preceding sentence will be available
for review by the parties hereto. For the purposes of this Section 4, “New York
Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banking institutions in New York are generally
authorized or obligated by law or executive order to close.

5.   The Company and each Guarantor agree, jointly and severally, with each of
the Purchasers:

  (a)   To prepare the Offering Circular in a form approved by you; to make no
amendment or any supplement to the Offering Circular which shall be disapproved
by you promptly after reasonable notice thereof; and to furnish you with copies
thereof;     (b)   Promptly from time to time to take such action as you may
reasonably request to qualify the Securities for offering and sale under the
securities laws of such jurisdictions as you may request and to comply with such
laws so as to permit the continuance of sales and dealings therein in such
jurisdictions for as long as may be necessary to complete the distribution of
the Securities, provided that in connection therewith the Company shall not be
required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction or to subject itself to taxation as a
foreign corporation in such jurisdiction if it is not otherwise so subject;

10



--------------------------------------------------------------------------------



 



  (c)   To furnish the Purchasers with written and electronic copies thereof in
such quantities as you may from time to time reasonably request, and if, at any
time prior to the expiration of nine months after the date of the Offering
Circular, any event shall have occurred as a result of which the Offering
Circular as then amended or supplemented would include an untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were made
when such Offering Circular is delivered, not misleading, or, if for any other
reason it shall be necessary or desirable during such same period to amend or
supplement the Offering Circular, to notify you and upon your request to prepare
and furnish without charge to each Purchaser and to any dealer in securities as
many written and electronic copies as you may from time to time reasonably
request of an amended Offering Circular or a supplement to the Offering Circular
which will correct such statement or omission or effect such compliance;     (d)
  During the period beginning from the date hereof and continuing until the date
90 days after the Time of Delivery, not to offer, sell, contract to sell or
otherwise dispose of, except as provided hereunder any securities of the Company
that are substantially similar to the Securities without the prior written
consent of the Representative;     (e)   Not to be or become, at any time prior
to the expiration of two years after the Time of Delivery, an open-end
investment company, unit investment trust, closed-end investment company or
face-amount certificate company that is or is required to be registered under
Section 8 of the Investment Company Act;     (f)   At any time when the Company
is not subject to Section 13 or 15(d) of the Exchange Act, for the benefit of
holders from time to time of Securities, to furnish at its expense, upon
request, to holders of Securities and prospective purchasers of securities
information (the “Additional Issuer Information”) satisfying the requirements of
subsection (d)(4)(i) of Rule 144A under the Securities Act;     (g)   Until the
offering of the Securities is complete, the Company will file all documents
required to be filed with the Commission pursuant to the Exchange Act within the
time periods required by the Exchange Act;     (h)   During the one year period
after the Time of Delivery, the Company will not, and will not permit any of its
“affiliates” (as defined in Rule 144 under the Securities Act) to, resell any of
the Securities which constitute “restricted securities” under Rule 144 that have
been reacquired by any of them; and     (i)   To use the net proceeds received
by it from the sale of the Securities pursuant to this Agreement in the manner
specified in the Pricing Circular under the caption “Use of Proceeds.”   6.    
      (a)   The Company and each Guarantor represent and agree that, without the
prior consent of the Representative, it has not made and will not make any offer
relating to the Securities that, if the offering of the Securities contemplated
by this Agreement were conducted as a public offering pursuant to a registration
statement filed under the Securities Act with the Commission, would constitute
an “issuer free writing prospectus,” as defined in Rule 433 under the Securities
Act (any such offer is hereinafter referred to as a “Company Supplemental
Disclosure Document”);

11



--------------------------------------------------------------------------------



 



  (b)   Each Purchaser represents and agrees that, without the prior consent of
the Company and the Representative, other than one or more term sheets relating
to the Securities containing customary information and conveyed to purchasers of
securities, it has not made and will not make any offer relating to the
Securities that, if the offering of the Securities contemplated by this
Agreement were conducted as a public offering pursuant to a registration
statement filed under the Securities Act with the Commission, would constitute a
“free writing prospectus,” as defined in Rule 405 under the Securities Act (any
such offer (other than any such term sheets), is hereinafter referred to as a
“Purchaser Supplemental Disclosure Document”); and     (c)   Any Company
Supplemental Disclosure Document or Purchaser Supplemental Disclosure Document,
the use of which has been consented to by the Company and the Representative, is
listed on Schedule II(b) hereto.

7.   The Company and each Guarantor, jointly and severally, covenant and agree
with the several Purchasers that the Company will pay or cause to be paid the
following: (i) the fees, disbursements and expenses of the Company’s and the
Guarantors’ counsel and accountants in connection with the issue of the
Securities and all other expenses in connection with the preparation, printing,
reproduction and filing of the Preliminary Offering Circular and the Offering
Circular and any amendments and supplements thereto and the mailing and
delivering of copies thereof to the Purchasers and dealers; (ii) the cost of
printing or producing, this Agreement, the Indenture, the Blue Sky Memorandum,
closing documents (including any compilations thereof) and any other documents
in connection with the offering, purchase, sale and delivery of the Securities;
(iii) all expenses in connection with the qualification of the Securities for
offering and sale under state securities laws as provided in Section 5(b)
hereof, including the reasonable fees and disbursements of counsel for the
Purchasers in connection with such qualification and in connection with the Blue
Sky and legal investment surveys; (iv) any fees charged by securities rating
services for rating the Securities; (v) the cost of preparing the Securities;
(vi) the fees and expenses of the Trustee and any agent of the Trustee and the
fees and disbursements of counsel for the Trustee in connection with the
Indenture and the Securities; and (vii) all other costs and expenses incident to
the performance of its obligations hereunder which are not otherwise
specifically provided for in this Section. It is understood, however, that,
except as provided in this Section, and Sections 9 and 12 hereof, the Purchasers
will pay all of their own costs and expenses, including the fees of their
counsel, transfer taxes on resale of any of the Securities by them, and any
advertising expenses connected with any offers they may make.   8.   The
obligations of the Purchasers hereunder shall be subject, in their discretion,
to the condition that all representations and warranties and other statements of
the Company and each Guarantor herein are, at and as of the Time of Delivery,
true and correct, the condition that the Company and each Guarantor shall have
performed all of its obligations hereunder theretofore to be performed, and the
following additional conditions:

  (a)   Latham & Watkins LLP, counsel for the Purchasers, shall have furnished
to the Representative its opinion and negative assurance letter, in each case
dated the Time of Delivery, in form and substance acceptable to the
Representative, and such counsel shall have received such papers and information
as they may reasonably request to enable them to pass upon such matters;     (b)
  (i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Company and the
Guarantors, shall have furnished to the Representative their written opinions
and negative assurance letter, dated the Time of Delivery, satisfactory to the
Representative and substantially in the form set forth in Exhibit A hereto; and
(ii) Kristin Kolesar, Senior Vice

12



--------------------------------------------------------------------------------



 



      President and Global General Counsel, Operations of the Company shall have
furnished to the Representative her written opinion, dated the Time of Delivery,
satisfactory to the Representative and substantially in the form set forth in
Exhibit B hereto;     (c)   On the date of the Offering Circular prior to the
execution of this Agreement and also at the Time of Delivery, Deloitte & Touche
LLP shall have furnished to you a letter or letters, dated the respective dates
of delivery thereof, in form and substance satisfactory to you;     (d)  
(i) Neither the Company nor any of its subsidiaries shall have sustained since
the date of the latest audited financial statements included in the Pricing
Circular any loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth or contemplated in the Pricing Circular and the Offering Circular, and
(ii) since the respective dates as of which information is given in the Pricing
Circular and the Offering Circular there shall not have been any change in the
capital stock or long-term debt of the Company or any of its subsidiaries or any
change, or any development involving a prospective change, in or affecting the
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and its subsidiaries, otherwise than as set forth
or contemplated in the Pricing Circular and the Offering Circular, the effect of
which, in any such case described in clause (i) or (ii), is in your judgment so
material and adverse as to make it impracticable or inadvisable to proceed with
the offering or the delivery of the Securities on the terms and in the manner
contemplated in this Agreement and in the Offering Circular;     (e)   On or
after the Applicable Time (i) no downgrading shall have occurred in the rating
accorded the Company’s outstanding indebtedness by any “nationally recognized
statistical rating organization”, as that term is defined by the Commission for
purposes of Rule 436(g)(2) under the Securities Act, and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating of any of the Company’s
outstanding indebtedness;     (f)   On or after the Applicable Time there shall
not have occurred any of the following: (i) a suspension or material limitation
in trading in securities generally on the New York Stock Exchange or on NASDAQ;
(ii) a suspension or material limitation in trading in the Company’s securities
on NASDAQ; (iii) a general moratorium on commercial banking activities declared
by either Federal or New York State authorities or a material disruption in
commercial banking or securities settlement or clearance services in the United
States; (iv) the outbreak or escalation of hostilities involving the United
States or the declaration by the United States of a national emergency or war or
(v) the occurrence of any other calamity or crisis or any change in financial,
political or economic conditions in the United States or elsewhere, if the
effect of any such event specified in clause (iv) or (v) in your judgment makes
it impracticable or inadvisable to proceed with the offering or the delivery of
the Securities on the terms and in the manner contemplated in the Offering
Circular; and     (g)   The Company and the Guarantors shall have furnished or
caused to be furnished to you at the Time of Delivery certificates of officers
of the Company and the Guarantors satisfactory to you as to the accuracy of the
representations and warranties of the Company and the Guarantors herein at and
as of such Time of Delivery, as to the performance by the Company and the
Guarantors of all of their obligations hereunder to be performed at or prior to
such Time of Delivery, as to the matters set forth in subsection (d) of this
Section and as to such other matters as you may reasonably request.

13



--------------------------------------------------------------------------------



 



9. (a)   The Company and the Guarantors will, jointly and severally, indemnify
and hold harmless each Purchaser against any losses, claims, damages or
liabilities, joint or several, to which such Purchaser may become subject, under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Offering Circular, the Pricing Circular, the Offering Circular, or
any amendment or supplement thereto, any Company Supplemental Disclosure
Document, or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary to make the statements therein not
misleading, and will reimburse each Purchaser for any legal or other expenses
reasonably incurred by such Purchaser in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Offering Circular, the Pricing Circular, the Offering
Circular or any such amendment or supplement, or any Company Supplemental
Disclosure Document, in reliance upon and in conformity with written information
furnished to the Company by any Purchaser through the Representative expressly
for use therein.     (b)   Each Purchaser will, severally and not jointly,
indemnify and hold harmless the Company and the Guarantors against any losses,
claims, damages or liabilities to which such parties may become subject, under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Offering Circular, the Pricing Circular, the Offering Circular, or
any amendment or supplement thereto, or any Company Supplemental Disclosure
Document, or arise out of or are based upon the omission or alleged omission to
state therein a material fact or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in any Preliminary Offering Circular, the Pricing Circular, the Offering
Circular or any such amendment or supplement, or any Company Supplemental
Disclosure Document in reliance upon and in conformity with written information
furnished to the Company or any Guarantor by such Purchaser through the
Representative expressly for use therein; and each Purchaser will reimburse the
Company and the Guarantors for any legal or other expenses reasonably incurred
by the Company or the Guarantors in connection with investigating or defending
any such action or claim as such expenses are incurred.     (c)   Promptly after
receipt by an indemnified party under subsection (a) or (b) above of notice of
the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party under such
subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party otherwise than
under such subsection. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the

14



--------------------------------------------------------------------------------



 



      indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act, by or on behalf of any
indemnified party.     (d)   If the indemnification provided for in this
Section 9 is unavailable to or insufficient to hold harmless an indemnified
party under subsection (a) or (b) above in respect of any losses, claims,
damages or liabilities (or actions in respect thereof) referred to therein, then
each indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors on the one hand and
the Purchasers on the other from the offering of the Securities. If, however,
the allocation provided by the immediately preceding sentence is not permitted
by applicable law or if the indemnified party failed to give the notice required
under subsection (c) above, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company and the Guarantors on the one hand and the Purchasers on
the other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions in respect thereof), as well
as any other relevant equitable considerations. The relative benefits received
by the Company and the Guarantors on the one hand and the Purchasers on the
other shall be deemed to be in the same proportion as the total net proceeds
from the offering (before deducting expenses) received by the Company and the
Guarantors bear to the total underwriting discounts and commissions received by
the Purchasers, in each case as set forth in the Offering Circular. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
and the Guarantors on the one hand or the Purchasers on the other and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company, the Guarantors and
the Purchasers agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), no Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to

15



--------------------------------------------------------------------------------



 



      investors were offered to investors exceeds the amount of any damages
which such Purchaser has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. The Purchasers’
obligations in this subsection (d) to contribute are several in proportion to
their respective purchase obligations and not joint.     (e)   The obligations
of the Company and the Guarantors under this Section 9 shall be in addition to
any liability which the Company and the Guarantors may otherwise have and shall
extend, upon the same terms and conditions, to any affiliate of each Purchaser
and each person, if any, who controls any Purchaser within the meaning of the
Securities Act; and the obligations of the Purchasers under this Section 9 shall
be in addition to any liability which the respective Purchasers may otherwise
have and shall extend, upon the same terms and conditions, to each officer and
director of the Company or any Guarantor and to each person, if any, who
controls the Company or any Guarantor within the meaning of the Securities Act.
  10. (a)   If any Purchaser shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder, you may in your discretion
arrange for you or another party or other parties to purchase such Securities on
the terms contained herein. If within thirty-six hours after such default by any
Purchaser you do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of thirty-six hours within which
to procure another party or other parties satisfactory to you to purchase such
Securities on such terms. In the event that, within the respective prescribed
periods, you notify the Company that you have so arranged for the purchase of
such Securities, or the Company notifies you that it has so arranged for the
purchase of such Securities, you or the Company shall have the right to postpone
the Time of Delivery for a period of not more than seven days, in order to
effect whatever changes may thereby be made necessary in the Offering Circular,
or in any other documents or arrangements, and the Company agrees to prepare
promptly any amendments to the Offering Circular which in your opinion may
thereby be made necessary. The term “Purchaser” as used in this Agreement shall
include any person substituted under this Section with like effect as if such
person had originally been a party to this Agreement with respect to such
Securities.     (b)   If, after giving effect to any arrangements for the
purchase of the Securities of a defaulting Purchaser or Purchasers by you and
the Company as provided in subsection (a) above, the aggregate principal amount
of such Securities which remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities, then the Company shall have
the right to require each non-defaulting Purchaser to purchase the principal
amount of Securities which such Purchaser agreed to purchase hereunder and, in
addition, to require each non-defaulting Purchaser to purchase its pro rata
share (based on the principal amount of Securities which such Purchaser agreed
to purchase hereunder) of the Securities of such defaulting Purchaser or
Purchasers for which such arrangements have not been made; but nothing herein
shall relieve a defaulting Purchaser from liability for its default.     (c)  
If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Purchaser or Purchasers by you and the Company as provided in
subsection (a) above, the aggregate principal amount of Securities which remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
subsection (b) above to require non-defaulting Purchasers to purchase Securities
of a defaulting Purchaser or Purchasers, then this Agreement shall thereupon

16



--------------------------------------------------------------------------------



 



      terminate, without liability on the part of any non-defaulting Purchaser
or the Company, except for the expenses to be borne by the Company and the
Purchasers as provided in Section 7 hereof and the indemnity and contribution
agreements in Section 9 hereof; but nothing herein shall relieve a defaulting
Purchaser from liability for its default.

11.   The respective indemnities, agreements, representations, warranties and
other statements of the Company, the Guarantors and the several Purchasers, as
set forth in this Agreement or made by or on behalf of them, respectively,
pursuant to this Agreement, shall remain in full force and effect, regardless of
any investigation (or any statement as to the results thereof) made by or on
behalf of any Purchaser or any controlling person of any Purchaser, or the
Company or any Guarantor, or any officer or director or controlling person of
the Company or any Guarantor, and shall survive delivery of and payment for the
Securities.   12.   If this Agreement shall be terminated pursuant to Section 10
hereof, the Company and the Guarantors shall not then be under any liability to
any Purchaser except as provided in Sections 7 and 9 hereof; but, if for any
other reason, the Securities are not delivered by or on behalf of the Company
and the Guarantors as provided herein, the Company and the Guarantors will
reimburse the Purchasers through you for all expenses approved in writing by
you, including fees and disbursements of counsel, reasonably incurred by the
Purchasers in making preparations for the purchase, sale and delivery of the
Securities, but the Company and the Guarantors shall then be under no further
liability to any Purchaser except as provided in Sections 7 and 9 hereof.   13.
  In all dealings hereunder, you shall act on behalf of each of the Purchasers,
and the parties hereto shall be entitled to act and rely upon any statement,
request, notice or agreement on behalf of any Purchaser made or given by the
Representative.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail, telex or facsimile
transmission to you as the representative at 200 West Street, New York, New York
10282-2198, Attention: Registration Department; and if to the Company shall be
delivered or sent by mail, telex or facsimile transmission to the address of the
Company set forth in the Offering Circular, Attention: Secretary; provided,
however, that any notice to a Purchaser pursuant to Section 9 hereof shall be
delivered or sent by mail, telex or facsimile transmission to such Purchaser at
its address set forth in its Purchasers’ Questionnaire, or telex constituting
such Questionnaire, which address will be supplied to the Company by you upon
request. Any such statements, requests, notices or agreements shall take effect
upon receipt thereof.
In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Purchasers to properly identify their respective clients.

14.   This Agreement shall be binding upon, and inure solely to the benefit of,
the Purchasers, the Company, the Guarantors and, to the extent provided in
Sections 9 and 11 hereof, the officers and directors of the Company and the
Guarantors and each person who controls the Company, any Guarantor or any
Purchaser, and their respective heirs, executors, administrators, successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement. No purchaser of any of the Securities from any Purchaser
shall be deemed a successor or assign by reason merely of such purchase.

17



--------------------------------------------------------------------------------



 



15.   Time shall be of the essence of this Agreement.

16.   The Company and each Guarantor acknowledge and agree that (i) the purchase
and sale of the Securities pursuant to this Agreement is an arm’s-length
commercial transaction between the Company and the Guarantors, on the one hand,
and the several Purchasers, on the other, (ii) in connection therewith and with
the process leading to such transaction each Purchaser is acting solely as a
principal and not the agent or fiduciary of the Company or any Guarantor,
(iii) no Purchaser has assumed an advisory or fiduciary responsibility in favor
of the Company or any Guarantor with respect to the offering contemplated hereby
or the process leading thereto (irrespective of whether such Purchaser has
advised or is currently advising the Company or any Guarantor on other matters)
or any other obligation to the Company or any Guarantor except the obligations
expressly set forth in this Agreement and (iv) the Company and the Guarantors
have consulted their own legal and financial advisors to the extent they have
deemed appropriate. The Company and the Guarantors agree that they will not
claim that the Purchasers, or any of them, have rendered advisory services of
any nature or respect, or owe a fiduciary or similar duty to the Company or any
Guarantor, in connection with such transaction or the process leading thereto.

17.   This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the Purchasers, or any
of them, with respect to the subject matter hereof.

18.   THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company
and the Guarantors agree that any suit or proceeding arising in respect of this
agreement or our engagement will be tried exclusively in the U.S. District Court
for the Southern District of New York or, if that court does not have subject
matter jurisdiction, in any state court located in The City and County of New
York and the Company agrees to submit to the jurisdiction of, and to venue in,
such courts.

19.   The Company, the Guarantors and each of the Purchasers hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

20.   This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such respective counterparts shall together constitute one and the same
instrument.

21.   Notwithstanding anything herein to the contrary, the Company (and the
Company’s employees, representatives, and other agents) are authorized to
disclose to any and all persons, the tax treatment and tax structure of the
potential transaction and all materials of any kind (including tax opinions and
other tax analyses) provided to the Company relating to that treatment and
structure, without the Purchasers’ imposing any limitation of any kind. However,
any information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax treatment” means US federal and state income tax treatment, and “tax
structure” is limited to any facts that may be relevant to that treatment.

[Remainder of page intentionally left blank]

18



--------------------------------------------------------------------------------



 



If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement among each of the Purchasers and the Company and
each Guarantor.

            Very truly yours,

MYLAN INC.
      By:             Name:   Kristin Kolesar        Title:   SVP & Global GC,
Operations        BERTEK INTERNATIONAL, INC.
      By:             Name:   Kristin Kolesar        Title:   Secretary       
DEY, INC.
      By:             Name:   Kristin Kolesar        Title:   Secretary       
DEY PHARMA, L.P., by Dey, Inc., its GP
      By:             Name:   Kristin Kolesar        Title:   Secretary       
DEY LIMITED PARTNER, INC.
      By:             Name:   Kristin Kolesar        Title:   Secretary       
EMD, INC.
      By:             Name:   Kristin Kolesar        Title:   Secretary   

19



--------------------------------------------------------------------------------



 



         

           



MLRE LLC
      By:           Name:   Kristin Kolesar        Title:   Manager        MP
AIR INC.
      By:           Name:   Kristin Kolesar        Title:   Secretary       
MYLAN BERTEK PHARMACEUTICALS INC.
      By:           Name:   Kristin Kolesar        Title:   Secretary       
MYLAN CARIBE, INC.
      By:           Name:   Kristin Kolesar        Title:   Secretary       
MYLAN DELAWARE INC.
      By:           Name:   Kristin Kolesar        Title:   Secretary       
MYLAN LLC
      By:           Name:   Kristin Kolesar        Title:   Manager   

20



--------------------------------------------------------------------------------



 



         

           



MYLAN LHC INC.
      By:           Name:   Kristin Kolesar        Title:   Secretary       
MYLAN PHARMACEUTICALS INC.
      By:           Name:   Kristin Kolesar        Title:   Secretary       
MYLAN TECHNOLOGIES INC.
      By:           Name:   Kristin Kolesar        Title:   Secretary        UDL
LABORATORIES, INC.
      By:           Name:   Kristin Kolesar        Title:   Secretary     

            Accepted as of the date hereof:

GOLDMAN, SACHS & CO.
      By:           (Goldman, Sachs & Co.)
        On behalf of each of the Purchasers   

21